Citation Nr: 1102342	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  02-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active military service March 1964 to March 1966.  
He was also a member of the Puerto Rico National Guard from 
December 1973 to January 1999; during which he was called to 
active duty from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico that denied the Veteran's 
claim of entitlement to an increased evaluation for his cardiac 
disability as well as his attempt to reopen his claim of 
entitlement to service connection for a psychiatric disorder.

In October 2002, the Veteran submitted a written request for a 
Board hearing at the RO; he also requested a personal hearing at 
the RO.  The requested personal hearing was held in March 2004, 
but the RO never scheduled the Veteran for a Board hearing.  In 
November 2005, the Board sent a letter to the Veteran and asked 
him if he still wanted to have a Board hearing.  In December 
2005, the Veteran responded and provided a written statement that 
he no longer wanted a hearing.  The Veteran's request for a Board 
hearing is deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d).

This case was previously before the Board in February 2006.  The 
Board granted the Veteran's claim for an increased rating for 
hypertensive cardiovascular disease to 60 percent and assigned a 
separate 10 percent rating for hypertension.  These ratings were 
implemented in a March 2006 rating decision.  

Also in February 2006, the Board remanded the Veteran's petition 
to reopen the claim for service connection for a psychiatric 
disorder.  The RO was directed to collect all outstanding records 
and then schedule the Veteran for a psychiatric examination.  

Ordinarily, new and material evidence would be required to reopen 
this claim.  38 U.S.C.A. § 5108 (West 2002).  Under the 
provisions of 38 C.F.R. § 3.156(c)(1), however, when VA receives 
relevant service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the prior decision without the need for new 
and material evidence.  Evidence added to the record since the 
1988 decisions, and discussed in greater detail below, includes 
service treatment and personnel records that are relevant to the 
claim.  The Board will therefore review this claim on a de novo 
basis.

The Board notes that the Veteran and his representative raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The RO has not yet 
adjudicated this issue.  As such, it is not properly before the 
Board and is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's case was previously remanded in August 2006.  The 
RO was instructed to collect the outstanding service treatment 
records, personnel records, Social Security records, and 
additional relevant post-service treatment records.  The RO was 
also directed to subsequently schedule the Veteran for a VA 
examination.  The RO did not comply with the remand directives, 
specifically as to obtaining the Veteran's service treatment 
(medical) records.  Accordingly, this claim is remanded to the RO 
for additional development.  

The Veteran was enlisted in the Puerto Rico National Guard From 
December 1973 through January 1999.  He served on active duty 
from January 1991 to June 1991 in the Persian Gulf.  The Veteran 
has claimed that his psychiatric disorder was manifested shortly 
after his return from active duty in 1991 in Southwest Asia.  

In the February 2006 remand, the RO was directed to collect the 
Veteran's National Guard medical and personnel records and 
associate them with the file.  To date, the Veteran's treatment 
records are still not associated with the file and no formal 
finding of unavailability has been made.  The Veteran has 
consistently reported developing depressive and memory loss 
symptoms since his return from the Persian Gulf in June 1991.  
The Veteran remained enlisted in the National Guard until 1999, 
so it is likely he underwent periodic medical examinations, 
including medical history questionnaires.  The service treatment 
records are plainly relevant to his claim under 38 U.S.C.A. 
§ 5103A(c)(1).  

Additionally, as the VA examination was scheduled prior to 
receipt of the Veteran's records, the examiner did not have the 
opportunity to review the records, as directed in the August 2006 
remand.   The examination report is therefore of undetermined 
probative value, as the Veteran's records were not available at 
that time.  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this case is 
REMANDED to the RO/AMC for the following actions:

1.	The RO/AMC should take appropriate steps 
to secure all Army National Guard 
service treatment records through 
official channels or from any other 
appropriate source, including the Office 
of the Adjutant General.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination, along with a formal 
finding of unavailability, should be set 
forth in the claims file.

If such records are unavailable, the 
RO/AMC must advise the Veteran of the 
alternative sources of evidence, in 
accordance with Daye v. Nicholson, 20 
Vet. App. 512 (2006) and Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) as to 
the requirement that VA advise claimants 
of alternate sources of evidence which 
may be utilized in cases where service 
records are missing. A non-exhaustive 
list of documents that may be 
substituted for service medical records 
in this case includes: statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written 
during service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations. See VA 
Adjudication Procedure Manual, Manual 
M21-1MR, Part III, Subpart iii, 2.E.26 
and 2.E.27.

2.	After the above development is completed 
(i.e. the Veteran's service treatment 
records are contained in the claims 
folder, or if unavailable the Veteran 
has been afforded the opportunity to 
present alternative forms of evidence), 
the RO/AMC should arrange to have the 
Veteran's claims file returned to the 
examiner who conducted the December 2006 
VA examination.  If that examiner is 
unavailable, an examination shall be 
scheduled with another appropriately 
qualified physician.  The examiner is 
instructed to answer the following:

a.	Based on a review of all evidence 
of record, does the Veteran have a 
psychiatric disorder that was 
incurred, caused, or aggravated by 
any incident of active service, 
from January to June 1991?

b.	The reviewer should identify all 
psychiatric conditions that have 
been present and distinguish 
conditions that are acquired from 
conditions that are of 
developmental or congenital 
origin, if any.  If there have 
been multiple disorders present, 
the examiner should express an 
opinion as to whether it is at 
least as likely as not that they 
are proximately due to service.  

c.	The examiner must render a medical 
opinion that gives an onset date 
for each Axis I and Axis II 
diagnosis and state whether it is 
as likely as not that the 
development of the condition was 
caused by, or aggravated by, any 
incident of the Veteran's active 
service.

d.	If the reviewer determines that an 
examination of the Veteran is 
needed to order to answer any of 
these questions, the RO should 
schedule the Veteran for such an 
examination.




3.	The RO/AMC should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical and records review reports.  If 
the reports do not include all test 
reports, special studies or fully 
detailed descriptions of all pathology 
or adequate responses to the specific 
opinions requested, the reports must be 
returned to the reviewers for corrective 
action.

4.	Thereafter, the RO/AMC should 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and the 
Veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


